Filed 3/30/21
                        CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                 DIVISION ONE

                            STATE OF CALIFORNIA


 JULIAN VOLUNTEER FIRE                      D076639
 COMPANY ASSOCIATION et al.,

         Plaintiffs and Appellants,
                                            (Super. Ct. No. 37-2018-
         v.
                                            00020015-CU-MC-CTL)
 JULIAN-CUYAMACA FIRE
 PROTECTION DISTRICT,

         Defendant and Appellant;

 COUNTY OF SAN DIEGO et al.,

         Interveners and Respondents.


       APPEAL from a judgment of the Superior Court of San Diego County,
Randa Trapp, Judge. Affirmed.
       Craig A. Sherman for Plaintiffs and Appellants.
       Briggs Law Corporation, Cory J. Briggs and Nora Pasin for Defendant
and Appellant.
       Colantuono, Highsmith & Whatley, Holly O. Whatley, Carmen A.
Brock, and Liliane M. Wyckoff for Intervener and Respondent San Diego
Local Agency Formation Commission.
       Thomas E. Montgomery, County Counsel, Joshua M. Heinlein, Deputy
County Counsel, for Intervener and Respondent County of San Diego.
      For many years, plaintiff Julian Volunteer Fire Company Association
(Volunteer Association) through a local fire district (Julian-Cuyamaca Fire
Protection District (District)) provided fire prevention and emergency
services to the Julian and Cuyamaca rural communities. In 2018, the
District voted to seek to dissolve and be replaced by the County of San Diego
(County) fire authority. This triggered a mandatory review process by a state
agency (San Diego Local Agency Formation Commission (LAFCO)), and
spawned several lawsuits by those opposing dissolution and the replacement
of local volunteers with professional County firefighters.
      In this lawsuit, Volunteer Association and related individuals
(collectively Volunteer Association) alleged the District violated California’s
open meeting law (Ralph M. Brown Act (Brown Act)) when its board of
directors (Board) first voted to begin the dissolution process. (Gov. Code,

§ 54950 et seq.)1 We determine these claims are barred because plaintiffs
unreasonably delayed in prosecuting their lawsuit until after a districtwide
special election approving the dissolution and this delay substantially
prejudiced the parties and the general public.
                                 OVERVIEW
      On April 10, 2018, the District’s Board approved a resolution
requesting LAFCO to dissolve the District and have County assume fire
prevention services in the area.2 Two weeks later, Volunteer Association
sued the District, alleging the Board’s approval of the resolution violated the



1     Unspecified statutory references are to the Government Code.

2     LAFCO is a state agency existing in each county charged with
coordinating, approving, and overseeing changes to local governmental
boundaries, including a dissolution. (§§ 56325, 56375, subd. (a)(2)(B).)

                                        2
Brown Act. Volunteer Association sought a writ of mandate ordering the
District to vacate the resolution.
      While this Brown Act lawsuit was pending in the superior court,
County and LAFCO engaged in legally required actions in response to the
District’s dissolution request. County voted to seek to expand its sphere of
influence over the District’s functions, and LAFCO complied with its
statutory obligation to consider the District’s request, which included holding
public hearings and triggering a special election of affected residents on the
District’s dissolution request.
      As these County and LAFCO actions were proceeding, the District
initially opposed Volunteer Association’s lawsuit. But later—after its Board
membership changed and a majority now disagreed with the earlier
dissolution resolution—the District no longer contested Volunteer
Association’s claims.
      LAFCO then held a special election of District voters, resulting in a
majority vote favoring the District’s dissolution. Shortly after this election
result was announced, Volunteer Association filed an ex parte motion asking
the court to immediately enter judgment in its favor on its Brown Act claims,
without notifying LAFCO or County of this request. The District’s new
counsel (representing the new Board majority) told the court it did not oppose
this motion. With only these two sets of parties before it (Volunteer
Association and the District), the court entered judgment for Volunteer
Association and issued a writ ordering the District to revoke its original
dissolution resolution.
      Three days later, the District relied on this judgment in seeking to
preclude LAFCO from certifying the election result favoring dissolution.
County and LAFCO then intervened in the Brown Act lawsuit as necessary


                                        3
and/or indispensable parties, and successfully moved to vacate the judgment
and the writ. The court stated it was not previously aware of these parties’
direct interests in the litigation, and found there were irregularities in the
earlier writ proceedings.
      County and LAFCO then moved for judgment on the pleadings on
Volunteer Association’s Brown Act claims, arguing Volunteer Association’s
complaint was untimely; the claims were barred by the administrative
exhaustion and laches doctrines; and any violations of the Brown Act were
not prejudicial. Both Volunteer Association and the District opposed the
motion, and the District moved to dismiss the complaint, claiming the Board
had already voted to rescind its initial dissolution vote in response to the
court’s prior writ (before the writ was vacated).
      After extensive briefing, the court granted the interveners’ motion;
denied the District’s motion; and entered judgment against Volunteer
Association. Volunteer Association and the District each appeal. We affirm.
      We determine Volunteer Association’s claims are barred by the laches
doctrine, which precludes recovery when a plaintiff unreasonably delays in
prosecuting its claims and prejudice results. Volunteer Association scheduled
a hearing on its Brown Act claims early in the LAFCO approval process, but
then took that hearing off calendar. It then waited until the special election
results were announced to reschedule the hearing, requesting the court to
immediately grant judgment in its favor and order the Board to rescind its
earlier dissolution vote. It did not give County or LAFCO notice of this
request, and was aware the only defendant given notice of this hearing (the
District) no longer opposed the relief.
      Under these particular circumstances, by waiting until after the voters
had approved the District’s dissolution to seek a ruling on the merits of its


                                          4
Brown Act claims involving only the Board’s initial dissolution resolution,
Volunteer Association unreasonably delayed prosecuting its claims and this
delay caused substantial prejudice to LAFCO, County, and the general
public. Additionally, for the reasons explained below, the court properly
denied the District’s motion to dismiss.
     STATE LAW GOVERNING LOCAL AGENCY DISSOLUTION
      Before describing the factual record, it is helpful to understand the law
governing local agency dissolutions. A local district seeking to dissolve must
apply to LAFCO under the Cortese-Knox-Hertzberg Local Government Act of
2000 (Reorganization Act; § 56000 et seq.) The Reorganization Act is the
“sole and exclusive authority” for local agency structural changes, and
contains a detailed scheme requiring LAFCO to take specific steps in
determining whether to approve a proposed dissolution. (§§ 56100, subd. (a),
56325, 56375, subd. (a)(1), (2)(B), 56668; see Southcott v. Julian-Cuyamaca
Fire Protection Dist. (2019) 32 Cal.App.5th 1020, 1026 (Southcott).)
      As relevant here, a dissolution request is initiated by a “petition” or
“resolution” (§ 56650) adopted “by the legislative body of an affected local
agency” (§ 56654, subd. (a)). After LAFCO accepts and finds the resolution
complete, LAFCO “shall immediately issue a certificate of filing.” (§ 56658,
subd. (f).) Once that certificate is issued, the LAFCO “proceedings shall be
deemed initiated.” (§ 56651.) LAFCO’s executive officer then must “set the
proposal for hearing [within 90 days] and give published notice . . . .”
(§ 56658, subd. (h).) LAFCO must consider numerous specified factors
(§ 56668) and adopt a resolution making determinations on the proposal
(§ 56881). Within 35 days, LAFCO must schedule a public hearing, known as
a “protest hearing,” and must consider all oral and written objections to the
proposed action. (§§ 57000, 57025, subd. (a).) If the protests exceed a


                                        5
specified threshold, LAFCO is required to request election officials to conduct
a special election of the registered voters in the affected area, including
publishing arguments for and against the measure in ballot materials.
(§§ 57052, subd. (a)(2), 57148.)
      If a majority of voters approve the dissolution, LAFCO must certify the
vote and approve the dissolution. (§ 57176.) If a majority does not approve,
LAFCO must deny the application. (§ 57179.)
               FACTUAL AND PROCEDURAL SUMMARY
      As previewed, there were many twists and turns in the pathway
leading to the final judgment in this case, and several different public entities
were involved in the relevant decisions. Because this procedural context is
important to a proper determination of the appellate issues, we set forth
these facts and the chronology of events in some detail.
      In describing these facts, we rely only on the pleaded allegations and
matters properly subject to judicial notice. (See Pointe San Diego Residential
Community, L.P. v. Procopio, Cory, Hargreaves & Savitch, LLP (2011) 195
Cal.App.4th 265, 269.) The trial court took judicial notice of uncontroverted
facts contained in documents reflecting official acts by the District, County,
and LAFCO. We determine this ruling was correct and thus include those
uncontested facts in our factual summary. (See Freeman v. San Diego Assn.
of Realtors (1999) 77 Cal.App.4th 171, 178, fn. 3.)
                                   Background
      The District was formed to provide fire protection and life-support level
emergency medical services to the unincorporated Julian and Lake
Cuyamaca communities. (See Health & Saf. Code, § 13800 et seq.) Volunteer
Association is a volunteer fire company comprised of volunteer firefighters




                                        6
who provide fire protection and emergency services to Julian and
surrounding areas.
       The District’s Board holds regular monthly public meetings. During
the 2017 meetings, the Board rejected proposals to dissolve the District.
       However, at its February 13, 2018 meeting, the Board majority voted to
begin negotiations with County to dissolve the District and be replaced by
County’s fire protection and emergency services.
       The next month, on March 9, Volunteer Association’s counsel wrote a
letter to the District demanding it cure several violations of the Brown Act.
On the dissolution issue, the letter identified two claimed violations: (1) on
January 30, 2018 “a majority of the board members e-mailed each other to
develop a collective concurrence” to take action on dissolution, without
including the Board member opposed to dissolution; and (2) the February 13
agenda item pertaining to the “negotiation/application of dissolution” of the
District did not provide adequate notice to the public. The letter attached
several documents, including the January 30 email exchange, and an
Attorney General opinion concluding “[a] majority of the board members of a
local public agency may not e-mail each other to develop a collective
concurrence as to action to be taken by the board without violating
the . . . Brown Act . . . .”
       Several days later on March 13, the Board held its regular monthly
public meeting. The March 13 minutes reflect that at this meeting a Board
majority voted to approve a motion “to accept Terms and Conditions [of a
dissolution] with a scheduled evening meeting in three weeks [on April 3].”
       On the day of the scheduled evening meeting, April 3, the District’s
counsel sent a letter in response to Volunteer Association’s March 9 letter. In
the letter, counsel denied the January 30 emails had violated the Brown Act,


                                       7
but said “out of an abundance of caution, the District intends to consider
these items in a noticed, open meeting in order to cure the alleged defects.”
Counsel also denied the claimed agenda violation, but said that even if there
was a violation, the issue would be cured because “the Board is holding yet
another public meeting in the evening regarding the dissolution so that there
can be even more public participation in the discussion of the dissolution.”
      On that evening (April 3), the Board held a public meeting at which it
heard public testimony on the subject of dissolution. The minutes of this
meeting were combined with the minutes of the March 13 meeting.
      One week later, on April 10, the Board held its regular monthly public
meeting. The Agenda included Item No. 13, which specifically identified the
dissolution resolution as an agenda topic. The meeting minutes show a
majority of the Board members approved the resolution (hereafter
Dissolution Resolution). Three Board members voted in favor, one voted in
opposition, and one member was absent. The next day, on April 11, the
District submitted the Dissolution Resolution to LAFCO.
              Brown Act Lawsuit and LAFCO Proceedings
      About two weeks later, on April 23, Volunteer Association filed a
superior court complaint against the District and the Board president (Jack
Shelver), alleging the Board violated the Brown Act when it adopted the
Dissolution Resolution (Brown Act lawsuit).
      Volunteer Association and several individuals then filed a referendum
petition with the Board, seeking to compel the Board to rescind the
Dissolution Resolution and/or to have a referendum vote. The Board took no
action on this petition.




                                       8
      Shortly after, on May 15, County adopted a resolution to apply to
LAFCO to amend its sphere of influence and powers, and to serve as the
District’s successor agency.
      At about this same time, Volunteer Association filed a separate lawsuit
seeking to compel the District to act on the referendum petition. (Southcott,
supra, 32 Cal.App.5th 1020.) The trial court later dismissed this lawsuit,
finding the Dissolution Resolution was not subject to a referendum.3
      On June 1, 2018, Volunteer Association filed an amended complaint
(the operative complaint) in the Brown Act lawsuit. It alleged the District
“violated the Brown Act by having meetings in violation of [section]
54952.2.”4 Specifically, Volunteer Association alleged: “Between August
2017 and the present date, the [Board] members have met in person and via
email to discuss the merits of actions to be taken. Fire Chief Rick Marinelli
has been used as a hub for serial meetings. Said meetings include discussion
of [Board President] Shelver’s intent and orchestration to have the District
approve and commence dissolution efforts at its February 13, 2018 meeting,
including establishing and approving final terms and conditions for
dissolution that were approved at the District’s March 13, 2018 meeting, and
furthered by [the Dissolution Resolution] approved at the District’s April 10,
2018 meeting.”



3      Volunteer Association and others unsuccessfully appealed this ruling in
this court. (Southcott, supra, 32 Cal.App.5th 1020.)

4      Section 54952.2, subdivision (b)(1) provides: “A majority of the
members of a legislative body shall not, outside a meeting authorized by this
chapter, use a series of communications of any kind, directly or through
intermediaries, to discuss, deliberate, or take action on any item of business
that is within the subject matter jurisdiction of the legislative body.”

                                       9
      In the first cause of action, Volunteer Association sought injunctive and
declaratory relief requiring the District to hold a public hearing and provide
the required 21-day advance notice before voting on whether to proceed with
the LAFCO application to dissolve. In the second cause of action, Volunteer
Association sought a writ of mandate directing the District “to rescind each
and every” action taken at the February 13, March 13, April 3, and April 10
meetings pertaining to the District’s dissolution.
      A November 2, 2018 hearing was scheduled for the court to consider
and rule on the merits of these Brown Act claims.
      Meanwhile, on July 18, 2018, LAFCO issued a certificate of filing,
proclaiming the District’s dissolution application complete.
      On September 10, 2018, LAFCO held a public hearing and approved
the District’s application subject to the outcome of a legally required protest
hearing. On October 16, LAFCO held the protest hearing.
      Back in superior court, Volunteer Association did not file a
memorandum of points and authorities for the scheduled November 2
hearing on its mandate petition in the Brown Act lawsuit. But on October 22,
the District filed an opposition to Volunteer Association’s Brown Act claims.
The District argued these claims were without merit on several grounds,
including that the lawsuit was not timely filed and Volunteer Association
failed to satisfy the statutory requirement that it timely notify the Board of
its precise claims before filing the lawsuit.
      The next day, Volunteer Association took the scheduled November 2
hearing on its Brown Act claims off calendar.
      Soon after, on November 5, the certified results of the LAFCO protest
hearing showed an election on the proposed dissolution must be held. That




                                        10
same day, the District elected new Board members, most of whom were
opposed to the District’s dissolution.
      The next month, on December 3, LAFCO adopted a resolution asking
County to hold an election of affected voters to decide whether to confirm
LAFCO’s approval of the District’s dissolution and designating County as the
successor agency.
      In February and March 2019, County held the mail-ballot election. On
March 19, the County registrar (Registrar) announced its unofficial results
yielded 54.01 percent of voters favoring the dissolution and 45.99 percent
against dissolution.
      Six days after this announcement, on March 25, Volunteer
Association’s counsel filed an ex parte application asking the court to
immediately enter judgment against the District on its Brown Act claims. In
the application, Volunteer Association said time was of the essence because
LAFCO was “set to finalize” the District’s dissolution application at its
upcoming April 8 meeting and this intended approval “comes on the heels of
LAFCO’s tentative approval on September 10, 2018 for the District’s
dissolution subject to the protest voting that culminated and failed on March
19, 2019.” Volunteer Association’s counsel said, “Without immediate
attention and effective relief, [Volunteer Association] will have a drastically
more restrained, financially wasteful, and complicated array and quagmire of
legally backward-looking remedies.”
      Volunteer Association served only the District’s new counsel (Cory
Briggs) with this motion and not defendant Shelver (the former Board
president) who was represented by separate counsel and apparently would
have opposed the motion.




                                         11
      The next day, at the ex parte hearing, the District’s new counsel
appeared and said the District no longer opposed a judgment declaring the
Dissolution Resolution null and void. The court decided to consider
Volunteer Association’s motion on its law and motion calendar, rather than
on an ex parte basis, and scheduled an April 5 hearing.
      On April 4, the Registrar certified the previously announced election
results showing a majority of District voters approved the dissolution.
LAFCO scheduled an April 8 meeting to finalize the dissolution.
               First Judgment in the Brown Act Lawsuit
      Three days before the scheduled April 8 LAFCO final vote, on April 5,
the trial court heard the Volunteer Association’s motion for judgment in the
Brown Act lawsuit. The court granted the “unopposed” writ of mandate
petition, finding Volunteer Association proved the Brown Act violation
allegations.
      The court’s order stated: “[T]hrough emails and secret meetings in
January 2018, three of the five board members agreed to dissolve the
District. Thus, by the time the District met on February 13, 2018 to
purportedly authorize the commencement and negotiations to dissolve the
District, terms had already been discussed and agreed upon between Shelver,
[and two other Board members] . . . . Subsequent open meetings accepted
certain terms and conditions and culminating in the Board adopting a
resolution to dissolve the District. Further, evidence is presented that a
timely demand [was made on] the legislative body to cure or correct the
actions taken in violation of the enumerated statutes and that the legislative
body did not cure or correct the challenged action.” The court cited section
54960.1, subdivision (b) and Page v. MiraCosta Community College Dist.
(2009) 180 Cal.App.4th 471 (Page).


                                      12
      The court relied on documents attached to Volunteer Association’s
counsel’s declaration (authenticated by the District) and documents for which
Volunteer Association sought judicial notice (unopposed by the District).
These documents included the March 9 and April 3 letters; various emails
between former Board members and Fire Chief Martinelli; and the agenda
and minutes of the February, March, and April Board meetings.
      Based on its findings, the court issued a peremptory writ of mandate
finding the District “violated the Brown Act . . . arising from the secret ballot
of the majority of the board members to dissolve the District on or about
January 30, 2018.” In the writ, the court ordered the District to “rescind”
the actions taken at the February 13, March 13, and April 10 Board meetings
pertaining to the dissolution, including the Dissolution Resolution. In
response to Volunteer Association’s request, the court also dismissed
defendant Shelver without prejudice.
   LAFCO Certification of Special Election Approving Dissolution
      Three days later, on April 8, LAFCO certified and finalized the
District’s reorganization and dissolution. That same day, the District filed a
reverse validation action against County and LAFCO (and others), alleging
the dissolution was unlawful based on the same Brown Act violations alleged
in the Brown Act lawsuit. The District relied on the court’s recent judgment
and writ ordering the District to rescind the Dissolution Resolution.
           Intervention and Order Vacating First Judgment
      One week later, on April 15, 2019, County and LAFCO (Interveners)
moved to intervene in the Brown Act lawsuit. Volunteer Association and the
District opposed the motion. After extensive briefing and a hearing, the court
granted the motion, stating: “Proposed Intervenors have shown that
mandatory intervention is proper. . . . [U]nbeknownst to this court at the


                                       13
time, its ruling did affect both LAFCO and the County. . . . [After] LAFCO
received the results of the election[,] [LAFCO] learned for the first time that
[the District] was using this court’s [judgment] to declare the [Dissolution
Resolution] to be null and void[;] the Registrar could not conduct the
election[;] and the County could not succeed by operation of law to [District’s]
property and assets. Thus, the County [and] LAFCO’s rights were all
affected by the [prior] judgment . . . without representation.” The court also
found Interveners were not aware until April 8, 2019 (when their
representatives met to set an effective date for the District’s dissolution) that
the District had no longer opposed the Brown Act lawsuit and had joined
Volunteer Association in seeking to overturn the Dissolution Resolution.
      Two months later, the court vacated the prior judgment and ordered a
new trial “due to irregularity in the proceedings . . . prevent[ing] the parties
from having a fair trial.” These irregularities included that Volunteer
Association and the District “did not join, and did not inform the court about,
indispensable parties [County and LAFCO] that the judgment would affect.”5
       Motion for Judgment on Pleadings in Brown Act Lawsuit
      County and LAFCO then moved for judgment on the pleadings. They
argued Volunteer Association’s claims are barred as a matter of law because
(1) the claims are untimely under the statutory limitations period (§ 54960.1);
(2) Volunteer Association failed to exhaust its mandatory administrative
remedy (ibid); (3) Volunteer Association was not prejudiced by any Brown Act
violation; and (4) the claims are barred by the laches doctrine. In support,
County and LAFCO relied on the complaint’s allegations and asked the court



5     Neither Volunteer Association nor the District appeal from the court’s
orders granting the intervention motion and vacating the prior judgment.

                                       14
to take judicial notice of 14 sets of documents (some with attachments).
These documents were mainly official governmental documents prepared by
the District, LAFCO, and/or County.
      Volunteer Association countered: (1) the lawsuit was timely and it
satisfied all prerequisites to comply with the procedural requirements of the
Brown Act (§ 54960.1); (2) laches is a question of fact and “there was
substantial justification” for the delay based on the “multiple ancillary
lawsuits, petitions, appeals, and elections that would have mooted and
destroyed the necessity for an immediate hearing, trial, and judgment”; and
(3) it suffered prejudice because the District was dissolved without a proper
initiation of the dissolution process.
      Both Volunteer Association and the District objected to the Interveners’
judicial notice request, as discussed in more detail below.
      The District also opposed the Interveners’ motion for judgment on the
pleadings and additionally moved to dismiss the lawsuit with a finding the
District had already cured the violation by rescinding the prior Dissolution
Resolution. In support, the District submitted a declaration of a current
Board member, who said that on April 6, 2019, the Board adopted a
resolution (in response to the court’s April 5, 2019 writ (now vacated) that
“rescinded” the Board’s dissolution actions taken on February 13, March 13,
and April 10, 2018.
      After holding a hearing and considering the parties’ papers, the court
denied the District’s motion to dismiss; granted County and LAFCO’s judicial
notice request; and granted County and LAFCO’s motion for judgment on the
pleadings.
      On County and LAFCO’s motion for judgment on the pleadings, the
court agreed with these parties that Volunteer Association’s complaint was


                                         15
not timely filed. Interpreting section 54960.1, subdivision (c)(2), the court
found the deadline for bringing the action was April 18, 2018, and the lawsuit
was not filed until five days later, on April 23. The court alternatively found
Volunteer Association did not “exhaust[ ] administrative remedies” required
under the Brown Act because “the only demand letter concerned the
February 13, 2018 actions while the complaint also sought to rescind actions
taken at [the] later [March and April 2018] hearings.” (See § 54960.1, subd.
(b).) Based on these conclusions, the court did not reach the laches or
prejudice arguments.
      On the District’s motion to dismiss, the court denied the motion on
several grounds, including the District no longer had the authority to rescind
its initial approval given LAFCO’s subsequent actions.
      Volunteer Association and the District appeal.6
                                DISCUSSION
                             I. Review Standard
      A motion for judgment on the pleadings “ ‘performs the same function
as a general demurrer, and [thus] attacks only defects disclosed on the face of
the pleadings or by matters that can be judicially noticed. [Citations.]’ ”
(Burnett v. Chimney Sweep (2004) 123 Cal.App.4th 1057, 1064 (Burnett).)




6      County and LAFCO argue the District has no standing to appeal
because it was not aggrieved from the court’s ruling as it sought a dismissal
of the action, and this is what the court did. However, the District did oppose
the judgment-on-the-pleadings motion and also sought a dismissal with an
order that its recent April 6, 2019 vote rescinding the Dissolution Resolution
was valid. Thus, viewing the District’s appeal rights liberally, we find the
District has standing to appeal. However, as explained below, its asserted
appellate contentions are wholly without merit.

                                       16
The court must determine whether the complaint states a cause of action
assuming the truth of the alleged facts. (Ibid.)
        We review the court’s ruling de novo. (Burnett, supra, 123 Cal.App.4th
at pp. 1064-1065.) We do not review the validity of the trial court’s
reasoning, and must uphold the court’s ruling if it was correct on any legal
theory raised by the parties “ ‘even if the trial court did not rely on those
grounds.’ ” (Colombo v. Kinkle, Rodiger & Spriggs (2019) 35 Cal.App.5th 407,
416.)
                               II. Judicial Notice
        In their motion for judgment on the pleadings, County and LAFCO
relied on numerous documents for which they successfully sought judicial
notice. In its appellate briefs, Volunteer Association does not challenge the
court’s judicial notice ruling (presumably because Volunteer Association
relied on many of these same documents in seeking the initial judgment).
The District challenges the court’s judicial notice ruling, but does not identify
any particular document to which it is objecting, or any facts or propositions
of which the trial court took improper notice. Absent such information, the
District has forfeited its appellate challenge. (See Overhill Farms, Inc. v.
Lopez (2010) 190 Cal.App.4th 1248, 1271.)
        The District’s contention also fails on its merits. The court granted
County and LAFCO’s request to take judicial notice of three categories of
documents:
        (1) documents for which Volunteer Association had sought judicial
notice and/or had attached to its counsel’s declaration that had been
authenticated by the District and had been filed in support of Volunteer
Association’s motion for judgment (e.g., Volunteer Association’s March 9 and




                                        17
the District’s April 3 letters; and the agendas and minutes of the February
13, March 13, and April 10 Board meetings);
      (2) official reports and acts of the District, County, and/or LAFCO (e.g.
the Dissolution Resolution; County’s resolution seeking to expand its sphere
of influence and serve as the District’s successor; the recorded Certificate of
Completion; and LAFCO’s Certificate of Filing); and
      (3) the Superior Court’s Register of Actions for this case.
      The court properly took judicial notice of each of these documents. A
court may take judicial notice of documents in its own records and those
reflecting the official acts of local and state agencies, including resolutions,
minutes, and agendas. (Evid. Code, § 452, subds. (c), (d), (h); see Associated
Builders & Contractors, Inc. v. San Francisco Airports Commission (1999) 21
Cal.4th 352, 375, fn. 4; Trinity Park L.P. v. City of Sunnyvale (2011) 193
Cal.App.4th 1014, 1027 [court may judicially notice a city’s resolutions,
reports, and other official acts], disapproved on other grounds in Sterling
Park, L.P. v. City of Palo Alto (2013) 57 Cal.4th 1193, 1210; Social Services
Union v. City and County of San Francisco (1991) 234 Cal.App.3d 1093, 1098,
fn. 3 [minutes of city commission meeting “are clearly a matter of which we
can take judicial notice”].)
      The District does not challenge these general rules or argue the court
could not properly take judicial notice of these documents’ existence. Instead,
it argues the court could not rely on facts in the documents for the truth of
the matters asserted.
      We agree a court generally may not take judicial notice of the truth of
facts asserted within documents. (See Herrera v. Deutsche Bank National
Trust Co. (2011) 196 Cal.App.4th 1366, 1375.) But this rule is inapplicable




                                        18
here because the judicially noticed documents were not admitted or relied
upon for the truth of particular facts contained in the documents.
      At most, the trial court took judicial notice of the dates and nature of
the official acts. This is permissible. In taking judicial notice of an official
document, a court may take notice not only of the fact of the document but
also facts that can be deduced, and/or clearly derived from, its legal effect,
such as the names and dates contained in the document, and the legal
consequences of the document. (Scott v. JPMorgan Chase Bank, N.A. (2013)
214 Cal.App.4th 743, 754-755; Poseidon Development, Inc. v. Woodland Lane
Estates, LLC (2007) 152 Cal.App.4th 1106, 1117-1118; see Arnold v.
Universal Oil Land Co. (1941) 45 Cal.App.2d 522, 528-530 (Arnold); see also
White v. Davis (2003) 30 Cal.4th 528, 553, fn. 11.) This is different from
taking judicial notice of the truth of specific factual representations within a
document. (Poseidon, at pp. 1117-1118; see Mangini v. R.J. Reynolds
Tobacco Co. (1994) 7 Cal.4th 1057, 1063-1065 [court could not take judicial
notice of truth of conclusions in a Surgeon General report about the health
effects of smoking or of matters reported in a newspaper article], overruled on
other grounds in In re Tobacco Cases II (2007) 41 Cal.4th 1257, 1276.)
      Under these principles, the court did not err in taking judicial notice of
the documents prepared by LAFCO, County, and the District, including the
dates and the legal effect of the statements contained in the documents.
Neither the trial court, nor this court, has taken judicial notice of the truth of
any specific disputed facts contained in these documents.
                                III. Brown Act
      The purpose of the Brown Act is to “facilitate public participation in
local government decisions and to curb misuse of democratic process by secret
legislation.” (Bell v. Vista Unified School Dist. (2000) 82 Cal.App.4th 672,


                                        19
681; see Page, supra, 180 Cal.App.4th at p. 501.) To achieve this goal, the
Brown Act imposes an “open meeting” requirement on local legislative bodies,
such as the District. (§§ 54953, subd. (a), 54951, 54952, subd. (a).)
      Section 54960.1 permits interested persons to file lawsuits seeking to
invalidate a local entity decision reached in violation of the Brown Act. To
prevail, the plaintiff must show: (1) the local legislative body violated one or
more Brown Act provisions; (2) the legislative body took action in connection
with the violation; (3) a timely demand for the legislative body to cure or
correct the improper action; (4) the legislative body did not cure or correct the
action; and (5) prejudice from the Brown Act violation. (See Page, supra, 180
Cal.App.4th at p. 500; Fowler v. City of Lafayette (2020) 46 Cal.App.5th 360,
371-372; Boyle v. City of Redondo Beach (1999) 70 Cal.App.4th 1109, 1116-
1117.) A very short limitations period (generally 15 days from specified
dates) applies to such action. (See § 54960.1, subd. (c)(4).)
      To avoid liability, the public entity may cure the challenged action, but
a “cure” generally requires that the action be thoroughly reconsidered at a
properly noticed public meeting, not merely ratified at a public meeting.
(Page, supra, 180 Cal.App.4th at p. 505; Asimow et al., Cal. Practice Guide:
Administrative Law (The Rutter Group 2020) ¶ 28:495.) The Brown Act’s
provisions must be “ ‘ “construed liberally in favor of openness in conducting
public business.” ’ ” (Page, at p. 501.)
      In this case, the trial court found Volunteer Association could not
recover on its Brown Act claims because Volunteer Association did not file the
action within the applicable limitations period or properly request the Board
to cure its violations before filing the action. Volunteer Association
challenges these findings on appeal.




                                       20
      We do not reach these issues because even assuming Volunteer
Association timely filed the action and exhausted its administrative
remedies, its claims fail for a more fundamental reason: the claims are
barred by the laches doctrine. Under the complaint’s allegations and
judicially noticed materials, Volunteer Association’s lengthy delay in
scheduling and conducting a hearing on its Brown Act claims was
unreasonable and resulted in significant prejudice to LAFCO, County, and
the public.
                                  IV. Laches
                           A. General Principles
      Laches is an affirmative defense that applies to an equitable action
seeking a writ of mandamus, such as Volunteer Association’s action. (See
Decea v. County of Ventura (2021) 59 Cal.App.5th 1097, 1103-1104; El
Dorado Palm Springs, Ltd v. Rent Review Comm. (1991) 230 Cal.App.3d 335,
346-347.) To prevail, the defendant must show (1) unreasonable delay; and
(2) “ ‘ “either acquiescence in the act about which plaintiff complains or
prejudice to the defendant resulting from the delay.” [Citation.]’ ” (Highland
Springs Conference & Training Center v. City of Banning (2016) 244
Cal.App.4th 267, 282.) The defendant has the burden to prove both elements
of the laches defense. (Miller v. Eisenhower Medical Center (1980) 27 Cal.3d
614, 624.)
      Although laches is generally a factual question, “[o]n undisputed facts,
the applicability of laches may be decided as a matter of law.” (Committee to
Save the Beverly Highlands Home Assn. v. Beverly Highlands Homes Assn.
(2001) 92 Cal.App.4th 1247, 1266; see Isakoolian v. Issacoulian (1966) 246
Cal.App.2d 225, 229 [laches “may be raised and determined by a general




                                       21
demurrer”]; Arnold, supra, 45 Cal.App.2d at pp. 530-534 [upholding
demurrer under laches doctrine based on judicially noticed materials].)
                           B. Unreasonable Delay
      Even if the plaintiff timely files the complaint, laches can bar relief if a
plaintiff unreasonably delays in bringing the litigation to completion. (See
Johnson v. City of Loma Linda (2000) 24 Cal.4th 61, 68 (Johnson); Heavenly
Valley v. El Dorado County Bd. of Equalization (2000) 84 Cal.App.4th 1323,
1347-1348; Vernon Fire Fighters Assn. v. City of Vernon (1986) 178
Cal.App.3d 710, 720 (Vernon).)
      In this case, Volunteer Association filed its Brown Act lawsuit on April
23, 2018, but did not seek a ruling on the merits for about one year in late
March 2019. The delay was unreasonable under the circumstances.
      Volunteer Association concedes that once the District submitted the
Dissolution Resolution to LAFCO on April 11, LAFCO was legally mandated
to follow detailed statutory procedures for determining whether to approve
the Dissolution Resolution, and to provide for public participation in this
process.
      To this end, on July 18, LAFCO issued a certificate of filing proclaiming
the District’s application complete. LAFCO was then required to take action
on the application within 90 days. (§§ 56658, subd. (h), 56106.) LAFCO held
a September 10 hearing on the District’s dissolution application and adopted
a resolution approving the reorganization. On October 16, LAFCO conducted
a public protest hearing at which members of the public had the opportunity
to, and did, submit numerous written and oral objections to the dissolution.
      At that point, the trial court was scheduled to consider Volunteer
Association’s Brown Act claims on their merits at a November 2, 2018
hearing. Less than two weeks before that hearing, the District filed its


                                        22
memorandum of points and authorities arguing that Volunteer Association’s
claims had no merit. But Volunteer Association filed no papers supporting
its petition. Instead, it took the matter off calendar without a stated reason.
      Shortly after, the results of the protest hearing were certified showing
a special election was required to be held. The next month, on December 3,
LAFCO adopted a resolution requesting County to conduct the special
election. County then scheduled a mail-ballot election, which was conducted
in February through March 19, 2018. On March 19, 2019, the Registrar’s
unofficial results showed a majority of District voters favored dissolution.
      The next day Volunteer Association decided it was now ready to
schedule a hearing on its claims and served the District with discovery
requests asking the District to admit to the authenticity of its exhibits. The
District responded two days later by serving verified responses
authenticating the exhibits. Three days later, on March 25, Volunteer
Association raced to the courthouse and filed its ex parte request for
judgment on its Brown Act claims, without notifying County, LAFCO, or
defendant Shelver. The District (which now agreed with Volunteer
Association’s objectives) did not oppose this request. When the court declined
to resolve the claims on its ex parte calendar, Volunteer Association
scheduled a hearing less than two weeks later, a few days before the election
results would be certified (again without notifying County or LAFCO or
Shelver).
      On this record, Volunteer Association acted unreasonably in waiting to
obtain a ruling on its Brown Act claims until after learning the results of the
special election. The Brown Act claims involved the propriety only of the
initial action that triggered LAFCO’s mandatory administrative process: the
vote to initiate the District’s dissolution. According to Volunteer Association,


                                       23
if this step is invalid, the entire LAFCO process becomes invalid. (See
Hernandez v. Town of Apple Valley (2017) 7 Cal.App.5th 194, 206-208 [voter-
approved initiative declared null and void because entity violated Brown Act
in vote placing measure on ballot].) Assuming this is true (and we do not
reach this issue), it was untenable for Volunteer Association to wait until the
entire LAFCO process was completed to assert its claims. By March 25 when
it finally sought a ruling on its Brown Act claims, these claims—which sought
to enforce the public’s right to participate in the dissolution decision—had
essentially become moot by the fact that a public election of all affected
residents was held on the same issue.
      There is nothing in the record showing any justification for the delay,
such as the need to conduct discovery, obtain additional evidence, or any
other circumstances showing the claims could not have been resolved on
November 2, 2018 when the hearing was initially scheduled. Moreover, by
obtaining a hearing within days of its request, it is clear Volunteer
Association could have obtained a ruling on the merits of its claims much
earlier had it sought to do so.
      In the proceedings below and in its appellate brief, Volunteer
Association argues the delay was reasonable because there existed “other”
circumstances that would have “mooted and destroyed the necessity for an
immediate hearing, trial and judgment” on its Brown Act claims, such as the
March 19 special election or the Southcott litigation seeking to trigger a
referendum election on the Dissolution Resolution.
      This argument underscores the unreasonableness of Volunteer
Association’s actions. Volunteer Association seeks to excuse its delay by
suggesting it made a deliberate decision to wait and see whether the same
result could be achieved through means other than pursuing its Brown Act


                                        24
allegations. Although this decision may be understandable with respect to
Volunteer Association’s overall strategy, it was an unreasonable tactical
decision if it wanted to preserve its Brown Act claims. An action to rescind a
public agency’s resolution for violating the Brown Act is subject to an
unusually short limitations period because it is vital that the validity of an
agency’s actions be resolved expeditiously. (§ 54960.1, subd. (c)(4).) Given
this policy and the policy underlying the Reorganization Act to ensure orderly
and efficient transfers of authority among public entities (§ 56301), a party
cannot justify waiting to resolve Brown Act allegations pertaining to an
initial local agency decision merely because other potential avenues exist for
achieving similar results.
      Volunteer Association argues it did take reasonable steps to prosecute
its Brown Act claims by bringing the Southcott action in an attempt to stop
the LAFCO proceedings. (Southcott, supra, 32 Cal.App.5th 1020.) However,
that lawsuit concerned only the referendum petition. Volunteer Association’s
actions unrelated to its Brown Act claims do not excuse the lengthy delay in
prosecuting those statutory claims.
      We also find unhelpful Volunteer Association’s discussion of the fact
that LAFCO and County were aware of its lawsuit and yet did not intervene
until after the court entered the first judgment in favor of Volunteer
Association. The timing of the intervention does not excuse Volunteer
Association’s delay. It was the responsibility of the plaintiff (Volunteer
Association) and not third parties who were not named or served in the
lawsuit to ensure the plaintiff’s claims were timely resolved.
      Volunteer Association argues that several of the laches decisions cited
by County and LAFCO involve personnel decisions and thus are inapplicable.
(See, e.g., Johnson, supra, 24 Cal.4th 61; Vernon, supra, 178 Cal.App.3d 710.)


                                       25
Although those decisions involve different factual contexts and thus trigger
different timing and prejudice concerns, the general principles discussed in
those cases involving the application of the laches doctrine apply equally in
this case.
      Volunteer Association also argues the delay was not excessive when
compared to delays in other cases. (See, e.g., Johnson, supra, 24 Cal.4th at
p. 68.) We agree that in many cases the delay found to be unreasonable was
for a longer period. But the issue before us concerns the delay in asserting
Brown Act claims challenging a local agency’s initiation of a dissolution that
is the first step in the Reorganization Act process. In this specific situation,
it was unreasonable to wait for the LAFCO process to be nearly completed
before obtaining a ruling on such challenges.
                                  C. Prejudice
      To prevail on a laches defense, the defendant must also show
“ ‘prejudice [was] caused by the delay . . . .’ ” (San Bernardino Valley
Audubon Society v. City of Moreno Valley (1996) 44 Cal.App.4th 593, 605.)
The “ ‘prejudice . . . may be of either a factual nature or some prejudice in the
presentation of a defense.’ ” (Ibid.) “ ‘ “ ‘A defendant has been prejudiced by
a delay when the assertion of a claim available some time ago would be
“inequitable” in light of the delay in bringing that claim . . . [and the]
defendant has changed his position in a way that would not have occurred if
the plaintiff had not delayed.’ ” ’ ” (George v. Shams-Shirazi (2020) 45
Cal.App.5th 134, 142.) A defendant can establish prejudice by showing
detrimental reliance on the status quo. (Brown v. State Personnel Board
(1985) 166 Cal.App.3d 1151, 1162.)
      LAFCO and County met their burden on this element. The prejudice is
obvious from the record. Even assuming there was a Brown Act violation, the


                                        26
reversal of the District’s Dissolution Resolution at this late date would result
in the imposition of substantial unnecessary costs and burdens on all parties,
and particularly the public. By waiting until after the protest hearing and
after the special election to ask the court to resolve its Brown Act claims,
Volunteer Association caused County and LAFCO to incur substantial costs
to comply with statutorily required procedures.
        During the LAFCO process, officials and the public had the full
opportunity to consider and express their opinions on the subject of the
District’s dissolution. To require the court to resolve the merits of the Brown
Act claims after the LAFCO public hearings and after the special election—as
if these later steps did not occur—would be inequitable to the District voters,
LAFCO, and County under the circumstances.
        As this court observed more than 60 years ago, “The rule of laches is
founded in sound policy and its application prevents inequity and injustice.
In the instant case, the delay was long, unnecessary and unexcused, and the
respondents have been prejudiced by the delay and inactivity of the
petitioner.” (Callender v. County of San Diego (1958) 161 Cal.App.2d 481,
484.)
                              V. Motion to Dismiss
        The District contends the court erred in denying its motion to dismiss
Volunteer Association’s lawsuit based on its newly proffered evidence that on
April 6, 2019 the new Board adopted a resolution rescinding the April 2018
Dissolution Resolution. The District presented evidence that the Board took
this action in response to the court’s original writ before it was vacated.
        This appellate argument is without merit.
        First, if the District is arguing the court erred in refusing to dismiss
Volunteer Association’s action, it is not an aggrieved party because it


                                         27
achieved this result. That is precisely what the court did by granting the
motion for judgment on the pleadings.
      Second, if the District is arguing the court erred in failing to recognize
and uphold the validity of the April 6, 2019 Board resolution rescinding the
April 10, 2018 Dissolution Resolution, the District has no legal standing to
make this argument. The District was a defendant in the action and thus
was not entitled to seek or obtain affirmative relief. (See Millgee Inv. Co. v.
Friedrich (1967) 254 Cal.App.2d 802, 806-807.) Additionally, we agree with
Interveners that because the court’s writ order was subsequently vacated, the
District’s action did not retain validity merely because it was originally
enacted in response to the original writ.
      Moreover, the actions of the District and its counsel were not in good
faith and this court does not condone their underhanded tactics. At the time
the Board purportedly voted to rescind the Dissolution Resolution in response
to the court’s writ, it was on notice of the public vote in the special election
supporting the dissolution and it was aware that LAFCO was legally
required to certify that vote. By then seeking to secretly make an end run
around such legally mandated procedures without notice to the public entities
directly affected (County and LAFCO), the District and its counsel were not
acting in good faith. This is particularly true since there was no evidence
showing the April 6, 2019 vote was taken during a public meeting that had
been properly noticed.




                                        28
                             DISPOSITION
     Judgment affirmed. Volunteer Association and the District are jointly
responsible for paying the appellate costs borne by County and LAFCO.



                                                               HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



O'ROURKE, J.




                                    29